Citation Nr: 0625856	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-21 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty August 
1979 to October 2001.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision by the St. Paul Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for tinnitus and assigned a 10 percent rating.  


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260; factors warranting 
extraschedular consideration are not shown.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2002, service connection for bilateral tinnitus 
was granted and assigned a 10 percent evaluation.  The 
veteran and his representative have appealed the assignment 
of a single 10 percent rating to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 

As the tinnitus is rated at the maximum schedular rating, the 
remaining matter for the Board to address is whether extra-
schedular consideration under 38 C.F.R. § 3.321 is warranted.  
No specific factors warranting extraschedular consideration 
have been alleged.  The record does not show that the 
tinnitus has required frequent hospitalization, or caused 
marked interference with employment, or involves any factors 
of like gravity, which would render impractical application 
of the regular schedular criteria.  Accordingly, the Board 
finds that referral of this claim for extraschedular 
consideration is not in order. 


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


